Citation Nr: 0126905	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a back disability, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  

4.  Entitlement to an extension beyond October 31, 1998 of a 
temporary total rating based on convalescence under the 
provisions of 38 C.F.R. § 4.30.  

5.  Entitlement to an extension beyond October 31, 1999 of a 
temporary total rating based on convalescence under the 
provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1983.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Initially, the Board notes that no action has been taken by 
the RO to develop the additional issue of entitlement to an 
increased rating for a right ankle disability.  The record 
shows that the veteran was denied an increase for this 
disability by rating action in June 2000 and was advised of 
the denial in RO correspondence that same month.  At his 
hearing on appeal in July 2000, the veteran through his 
representative, expressed timely disagreement with the 20 
percent rating assigned for his right ankle disability.  (See 
page 10 of the hearing transcript.)   The record shows that 
the veteran has not been provided a statement of the case on 
this issue and this matter is addressed in a remand section 
of this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  With respect to the appellate issues of entitlement 
to an increased rating for a back disability and for a total 
rating based on individual unemployability, the Board is of 
the opinion that there is additional evidence available that 
should be obtained and added to the record before final 
appellate review is undertaken.  Therefore, these two issues 
are also the subjects of the remand section at the end of 
this decision.  

Further, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, all pertinent medical evidence relating 
to the veteran's claims under 38 C.F.R. § 4.30 that has been 
identified has been obtained and considered by the RO.  
Records covering the subsequent VA medical treatment of the 
veteran have also been made part of the record.  Pertinent 
hospital, surgical and follow-up treatment records for the 
veteran's surgeries in April 1998 and April 1999 are of 
record.  Statements from the treating physicians as to the 
need for convalescence are also of record.  The veteran has 
also been afforded VA examinations in December 1998 and 
February 2000, in part, to determine his post-operative 
condition and need for additional convalescence.  The record 
also shows that he was furnished a statement of the case in 
April 1999 and a supplemental statement of the case in 
January 2001.  These statements listed the evidence 
considered, the applicable statutory and regulatory criteria 
and the reasons and bases for the RO's decision with respect 
to his need for convalescence following each surgery.  The 
veteran also had the opportunity to present his arguments at 
a hearing on appeal in July 2000, a transcript of which is of 
record.  

A careful review of the present record does not reflect a 
need for any additional evidentiary or procedural development 
including that under the VCAA or its implementing 
regulations, that would possibly benefit the veteran in the 
prosecution of his claims.  The veteran has not even 
suggested that any additional evidentiary development would 
be beneficial in this case.  The Board finds that the duty to 
assist and notification requirements of the VCAA and its 
implementing regulations have been substantially satisfied.  

Since the appellate record is complete with respect to the 
§ 4.30 issues further development would not serve any useful 
purpose.  Further, as there is no additional evidence 
identified that is relevant to the issue at hand, the Board 
is able to proceed with review of the veteran's claims at 
this time without prejudice to him.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2. There is no medical evidence of record demonstrating that 
the veteran had severe post-operative residuals from his 
April 1998 back surgery subsequent to October 31, 1998.  

3.  There is no medical evidence of record demonstrating that 
the veteran had severe post-operative residuals from his 
April 1999 back surgery subsequent to October 31, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating 
based on convalescence under the provisions of 38 C.F.R. § 
4.30, subsequent to October 31, 1998, have not been met.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.30 
(2001).  

2.  The criteria for an extension of a temporary total rating 
based on convalescence under the provisions of 38 C.F.R. § 
4.30, subsequent to October 31, 1999, have not been met.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.30 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A March 1996 rating action granted the veteran service 
connection for lumbosacral radiculopathy, protruded lumbar 
disc and assigned a 10 percent rating from August 1995.  A 
rating action in July 1998 increased the veteran's disability 
evaluation to 20 percent and a rating action in July 2000 
increased the disability evaluation to 40 percent, effective 
November 1, 1998.  

On April 22, 1998, the veteran underwent lumbar fusion and 
decompression at a VA hospital.  He tolerated the procedure 
well and his hospital course was uneventful.  A notation on 
April 28, 1998 showed the veteran could return to work in 
three months.  He was discharged from the hospital on April 
29, 1998 on medication.  

He underwent a VA examination on the day following his 
hospital discharge.  He reported feeling better since his 
surgery, but there was obvious discomfort on movement.  A 
healing scar was noted on the low back.  Paraspinal muscle 
spasms were also noted.  The examiner opined that the veteran 
could not return to his previous job in construction and 
would need vocational rehabilitation.  

In a June 1998 letter, the veteran's treating VA physician 
noted that the veteran would need an additional three months 
of convalescence.  A rating action in September 1998, 
extended the veteran's temporary total convalescence rating 
to October 31, 1998.  

Follow-up VA treatment notes in May, July and October 1998 
show the veteran's principal complaint was of pain, but there 
is no indication of any significant postsurgical problems.  

On VA examination in December 1998, the examiner noted the 
surgical history, but found no signs of motor deficits in the 
lower extremities.  There was some tenderness and limitation 
of motion in the back.  The veteran's gait was reported as 
normal and he required no assistance in ambulation.  

In December 1998, the veteran requested an extension of 
benefits beyond October 31, 1998, because he was still 
receiving physical therapy treatments for his back.  In a 
January 1999 rating decision, the RO denied the request, the 
veteran disagreed and his current appeal on this matter 
ensued.  

VA medical records for 1999 show continuing treatment for a 
back condition with x-ray evidence of nonunion.  In April 
1999, a second surgery was performed as the veteran underwent 
an L4-L5 posterior spinal fusion without decompression and a 
right iliac crest bone graft.  At discharge four days later, 
he was ambulating without assistance.  He was to limit his 
activities and wear a lumbar corset for six weeks.  

An April 1999 letter from a treating VA physician noted that 
the veteran had undergone spinal surgery and was temporarily 
permanently disabled from any lifting or strenuous activities 
and that he would be reevaluated monthly.  

An April 1999 follow-up noted that convalescence would be 
needed until the fusion healed which was expected to be in 
June 1999.  A note in June 1999 showed a well healed incision 
and gait within normal limits.  The physician recommended 
continuing convalescence for another two months.  In July 
1999, the veteran complained of back pain, but no adverse 
findings were reported on examination.  Convalescence was to 
be continued for another month.  A CT scan in October 1999 
noted some minimal defects, but the interbody fusion appeared 
solid and the bony alignment was normal at the fused levels.  

On VA examination in February 2000, the veteran was said to 
have had extensive lumbar surgery performed.  On examination, 
limited range of back motion with no signs of weakness was 
noted.  A non-dermatomal sensory loss in the lower extremity 
was also noted.  Pertinent diagnoses of L4-L5 bilateral 
laminectomy, diskectomy, and facetectomy; and posterior 
lumbar interbody fusion were reported.

A July 2000 letter from J. C. Wang, M.D., noted that it had 
been more than a year since the veteran's last surgery and 
that he had recovered quite well, although he did have some 
continuing back pain.  He reported that it took the veteran 6 
to 8 months to recover from his surgery at which point he had 
finished his physical therapy and was able to return to some 
type of work.  

At a hearing on appeal in July 2000, the veteran discussed 
his postsurgical problems in 1998 and 1999 arguing that his 
convalescence benefits should have been paid later than the 
dates assigned by the RO.  

Following the hearing, in a July 2000 rating decision, the 
hearing officer extended the veteran's convalescence benefits 
following his April 1999 surgery to October 31, 1999.  The 
veteran seeks additional convalescence benefits through this 
appeal.  

Criteria

A temporary total convalescent rating will be assigned when 
it is established that hospital treatment for a service 
connected disability resulted in (1) surgery necessitating at 
least one month of post-hospital convalescence; (2) surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2001).  

The rating will be effective the date of hospital admission 
and will continue for a period of 1, 2, or 3 months from the 
first day of the month following hospital discharge. Id.  

Extensions of temporary total convalescent ratings for 1, 2, 
or 3 months beyond the initial 3 months may be made under 
paragraph (1), (2), or (3) of this section, and extensions of 
1 or more months up to 6 months beyond the initial 6 month 
period may be made under paragraph (2) or (3) of this section 
upon approval of the Adjudication Officer. Id.  

Analysis

The intended purpose of a temporary total evaluation under 
the foregoing cited regulation is to assist the veteran 
during the immediate post-surgical period, during which he is 
recovering from the totally disabling effects of surgery.  
This temporary rating is not intended to continue during the 
period of residual disability after the immediate effects of 
surgery have stabilized.  

Based upon review of the evidence of record, the Board finds 
that there is no medical evidence demonstrating that the 
veteran had severe post-operative residuals from surgery, 
such as incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, an application of 
a body cast, house confinement, the continued use of a 
wheelchair or crutches, or an immobilization by cast that 
would warrant consideration of an extension of benefits 
beyond October 31, 1998 or October 31, 1999 under the 
provisions of 38 C.F.R. § 4.30.  

Rather, the record shows that the veteran had uneventful 
operative procedures without complications on both occasions 
and did well following his surgeries.  There is no competent 
medical evidence of record to support the veteran's claim for 
an extension of § 4.30 benefits beyond the October 31, 1998 
and October 31, 1999 dates assigned by the RO.  

The Board has considered the veteran's argument that he was 
still undergoing physical therapy after the end of his 
convalescence benefits on October 31, 1998.  However, this 
treatment was not for the immediate residuals of the surgery 
undergone in April 1998.  The criteria for the award of 
§ 4.30 benefits are set out above and it is clear that the 
veteran did not meet or even approach any of these criteria 
subsequent to October 31, 1998.  

The Board has also considered the July 2000 medical statement 
that the veteran needed 6 to 8 months to recover from his 
April 1999 surgery.  However, that physician was including 
the veteran's physical therapy as part of the recovery 
period.  As noted above, the criteria of § 4.30 include the 
types of residuals that warrant additional convalescence.  It 
is clear from the competent medical evidence of record that 
the veteran did not meet or even approach any of those 
criteria subsequent to October 31, 1999.  

Thus, the Board finds that entitlement to an extension of a 
temporary total convalescent rating beyond October 31 in 
either year is not demonstrated.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  


ORDER

An extension beyond October 31, 1998 of a temporary total 
rating based on convalescence under the provisions of 38 
C.F.R. § 4.30 is denied.  

An extension beyond October 31, 1999 of a temporary total 
rating based on convalescence under the provisions of 38 
C.F.R. § 4.30 is denied.  



REMAND

As noted above, the record shows that the veteran has 
submitted a notice of disagreement from the June 2000 rating 
decision that continued the 20 percent rating for his right 
ankle disability.  As a timely notice of disagreement has 
been filed, the Board's jurisdiction has been triggered and 
the issue must be REMANDED so that the RO can issue a 
statement of the case on the underlying claim.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Generally, if further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. 
§ 19.9 (2001).  

The record also shows that the veteran has been pursuing a 
program of vocational rehabilitation through the VA; however, 
this folder has not been associated with the claims folder 
for consideration by the RO and the Board.  The information 
contained therein may well be relevant in evaluating both the 
degree of disability resulting from his individual service-
connected disabilities of the ankle and back as well as their 
combined effect on his employability status.  Thus, this 
folder should be added to the record for consideration prior 
to further appellate review.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1. The RO should obtain and associate 
with the claims file the veteran's VA 
vocational rehabilitation folder.  The 
contents should be reviewed for any 
pertinent materials relating to the 
veteran's claims for increased ratings 
for his ankle and back and his claim for 
a total rating based on unemployability.  
If a need for further development is 
indicated by the obtained materials then 
such development should be undertaken by 
the RO.  

2.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

3.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased rating for a right ankle 
disability.  The veteran should be 
apprised of his right to submit a 
substantive appeal and thereby have his 
claim reviewed by the Board.  The RO 
should also issue supplemental statements 
of the case on the issues of entitlement 
to an increased rating for a back 
disability and entitlement to a total 
rating if they remain denied.  The RO 
should allow the veteran and his 
accredited representative appropriate 
time for response in these matters.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


